FILE COPY


         RE:   Case    No.    15-0362                              DATE:   5/14/2015
         COA #:    12-14-00007-CV               TC#:   08-00171
STYLE:   KELLY    DAVIS      AND   AMBER   DAVIS
    v.   REX   SMITH    AND NANCY       SMITH
      A petition for review was filed today in the above-st
case.  Respondent may file either a response, or a waiver of
response.  If you file a waiver, the Court will not grant the
petition without first requesting a response.   (Tex. R. App . P.
53.3)  There is no fee for a response or a waiver.




                                     MS.    CATHY      S.   LUSK
                                     CLERK, TWELFTH COURT OF APPEALS
                                     1517 WEST FRONT, SUITE 35
                                     TYLER, TX  75702